Citation Nr: 0827809	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-09 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show that the 
veteran reported experiencing back pain in October 1971, but 
do not show evidence of a back injury or diagnosed back 
disorder in service.

2.  The veteran is currently diagnosed with herniated nucleus 
pulposis of T12-L1, and degenerative disc disease and 
degenerative joint disease of L5-S1.

3.  The medical evidence of record does not relate the 
veteran's back disorder to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in May 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating by letters dated 
in March 2006, and in the notice letter accompanying the May 
2008 supplemental statement of the case.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in June 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran claims entitlement to service 
connection for a back disorder.  Specifically, he asserts 
that in November 1971, laundry detergent spilled on a flight 
of stairs caused him to fall and experience back pain, and 
this injury has resulted in his current back disorder.  

The veteran's service medical records show no evidence of a 
back injury or a diagnosed back disorder.  One week into 
service, in October 1971, the veteran reported mid- to low 
back pain.  A November 1971 Individual Sick Slip shows that 
the veteran was on limited duty for the last week of his 
active service, but does not state that this limited duty was 
for a back injury.  The veteran was given a medical discharge 
from service in November 1971, based on a diagnosed 
psychiatric disorder; the Medical Evaluation Board report did 
not indicate any chronic physical disorders.  

A private medical evaluation dated two weeks after the 
veteran's service separation in November 1971 indicated that 
the veteran experienced muscle spasms and pain in the right 
lumbar spine, right hip, and right leg.  X-rays showed only 
slight narrowing at L5-S1, and the veteran was diagnosed with 
lumbosacral strain with sciatic involvement.  Additionally, 
in a February 1972 VA Report of Accidental Injury, the 
veteran stated that in October 1971, laundry detergent 
spilled on a flight of stairs and caused him to fall and 
experience back pain.  The veteran reiterated these 
complaints of back pain during the March 1972 VA examination, 
but the physical examination at that time showed no abnormal 
clinical findings except for a sight narrowing of the spine 
at L5-S1 posteriorly.  

There are no records following the March 1972 VA examination 
until the June 2006 VA examination.  At that time, the 
veteran reiterated the history of his claimed inservice 
accident.  The examiner indicated that although the veteran 
claimed the injury and subsequent hospitalization, there was 
no objective record of either.  Additionally, the examiner 
recorded the veteran's report of being injured in two motor 
vehicle accidents, in July 2005 and August 2005, resulting in 
lower back pain down the left lower extremity to the ankle.  
Based on physical examination and radiographic testing, the 
examiner diagnosed the veteran with a herniated nucleus 
pulposis at T12-L1, and of both degenerative disc disease and 
degenerative joint disease at L5-S1.  The examiner concluded 
that the veteran's current symptomatology was "more likely 
related to [the veteran's] recent motor vehicle accidents."

Despite the above, the evidence of record does not show that 
the veteran's back disorder is related to service.  
Initially, it is noted that the service medical records show 
no evidence of a back injury or disorder.  To that end, the 
veteran is competent to subjectively report an incident he 
experienced, and to describe his symptomatology.  See, c.f., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, even taking the veteran's report of his inservice 
injury as a confirmed incident, the sole opinion of record 
concerning the relationship between the veteran's current 
back disorder and his military service concludes that his 
current back disorder is more likely related to the 2005 
motor vehicle accidents than to the claimed 1971 inservice 
injury.  There are no other objective medical opinions of 
record which contradict this conclusion.  The veteran's 
assertion that the two are related is not probative, as he 
lacks the medical training required to formulate such an 
opinion; a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Id. at 494-95; see also 38 C.F.R. § 3.159(a)(1). 

Moreover, there is lack of documented symptomatology, for 
more than 30 years, between the 1972 VA examination and the 
June 2006 VA examination.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition); see 
also cf. Maxson v. Gober , 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Accordingly, absent continuity of symptomatology or 
an objective medical opinion relating the veteran's current 
back disorder to his military service, service connection for 
a back disorder is not warranted.

Because the medical evidence of record does not relate the 
veteran's back disorder to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


